Title: From George Washington to James McHenry, 1 July 1796
From: Washington, George
To: McHenry, James


        
          Sir,
          Mount Vernon 1st July 1796
        
        Your letter of the 27th Ulto by Post, with its enclosures (the originals of which, I return) came to my hands on Wednesday. And your other letters of the 27th & 28th by Express, was received about five oclock yesterday afternoon.
        
        The accounts brought in the latter, are very pleasing indeed, inasmuch as they will serve to remove the doubts of the credulous (with respect to the Western Posts); and when realized, be productive of that tranquillity, and peace with the Indians which, in itself, is so desirable; and has been so much wished and sought for, by every real friend to his Country.
        It is my desire that the charges exhibited against General Wayne by Brigadier Wilkenson, with the letters of crimination on both sides, should be laid before the heads of Departments; and yours and their opinions reported to me on the measures necessary to be pursued to do justice to the Public; the accused; and the accuser; As also when, and by whom, the enquiry is to be made; with the preliminary steps necessary thereto.
        There are no Officers, I conceive, of sufficient rank to constitute a Court before whom the Commander in chief can be brought. Is the matter then to come before Congress? In what manner? My first impression relative to this business (though not maturely, or distinctly formed) is, that General Wayne ought, immediately, to be furnished with a copy of all the charges exhibited against him by the Brigadier; in order, as many of them are of old standing that he may have time allowed him to recollect circumstances; and to see what counter evidence can be produced, or what satisfactory explanations can be given; that he may not be unprepared for trial whensoever he is called upon.
        It may be well if it can be accomplished, by civil expressions, to stimulate the present Governor of Tennessee to an effectual repression of incroachments on Indian Territory (secured to them by Treaties): but the honor of the government, and the Peace of the Union, require, that if he is not decisive, the Laws relative thereto, be not suspended, or trifled with; but promptly, and energetically (with temper & prudence) enforced.
        I will not speak upon the new model of the Army now, but will take more time to consider the scheme for resolving the Legion into four Regiments, on the plan you have suggested.
        In speaking of the Generals Wayne & Wilkinson, I omitted to add, as my opinion, that the latter (if leave has not been given already) ought to obtain the furlough he has asked; and as soon as the former joins the Army; for no good will result from both being with it in the irritable temper they are in, at the sametime.
        
          Go: Washington
        
       